DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is a NON-FINAL Office Action upon examination of application number 16/640,875 in response to Applicant’s Request for Continued Examination (RCE) filed on August 08, 2022.

3.	In accordance with Applicant’s amendment, claims 1 and 9 are amended. Claims 1 and 3-9 are currently pending, of which claims 1 and 3-8 have been examined on the merits discussed below.

Priority

4.	Application 16/640,875, filed 02/21/2020 is a national stage entry of PCT/JP2018/037266, International Filing Date: 10/04/2018 claims foreign priority to 2017-200250, filed 10/16/2017.

Response to Amendment

5.	In the response filed August 08, 2022, Applicant amended claims 1 and 9, and did not cancel any claims. No new claims were presented for examination. 

6.	Applicant did not dispute assertions regarding interpretation of the claims under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

7.	Applicant's amendments to the claims are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.

Response to Arguments

8.	Applicant's arguments filed August 08, 2022, have been fully considered.

9.	Applicant submits that “the abstract idea is incorporated into a practical application.”  [Applicant’s Remarks, 07/01/2022, page 6]

The Examiner respectfully disagrees. Under Step 2A, Prong Two of the eligibility inquiry, Applicant argues that “the alleged abstract idea is incorporated into a practical application.” The additional elements in exemplary claim 1 are: a violation position extraction unit, a timetable correction unit, an operation management system, a vehicle, and a departure board, which merely serves to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware, software/instructions, which is not sufficient to amount to a practical application, as noted in the 2019 PEG. Furthermore, it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no violation position extraction unit, timetable correction unit, operation management system, vehicle, departure board, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply a time point, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the process of changing a timetable, at most, seems to provide an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
Furthermore, the additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
	Lastly, in response to Applicant’s argument that “according to claim 1, the timetable correction unit is configured to transmit a changed timetable to an operation management system that is configured to automatically control the vehicle based on the changed timetable. See, e.g.,  [000 1],  [0016],  [0042], [0046],  [0144], and  [0171]. In other words, the actual control of the vehicle is based on the operation of the timetable modification device.” [Remarks, page 6], the Examiner respectfully disagrees. It is noted that, while the claim was amended to recite transmit a changed timetable to an operation management system that is configured to automatically control the vehicle based on the changed timetable, transmitting a changed timetable to an operation management system that is configured to automatically control the vehicle does not reflect that the vehicle movement is actually controlled. For the above reasons, this argument is found unpersuasive.

10.	Applicant submits that “the claims of the present application provide a technological  improvement of conventional devices by "supplying transportation capacity that is suitable for movement demand (that is, equalizes the degree of congestion) in more situations in comparison to the related art."  [Applicant’s Remarks, 07/01/2022, page 6]

The Examiner respectfully disagrees. The additional elements in exemplary claim 1 are: a violation position extraction unit, a timetable correction unit, an operation management system, a vehicle, and a departure board, which merely serve to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware, software/instructions, and/or involve insignificant extra-solution data gathering activities (i.e., displays information relating to the vehicle of which a departure time point is approaching), which is not sufficient to amount to a practical application, as noted in the 2019 PEG. Generally displaying data is simply insignificant extra-solution activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)).
Furthermore, it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. While Applicant submits that “the claims of the present application provide a technological  improvement of conventional devices by "supplying transportation capacity that is suitable for movement demand (that is, equalizes the degree of congestion) in more situations in comparison to the related art,” Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no violation position extraction unit, timetable correction unit,  operation management system, vehicle, departure board, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply a time point, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the process of changing a timetable, at most, seems to provide an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
Next, it is noted that there is nothing particular about the computing elements (i.e., violation position extraction unit, timetable correction unit, operation management system, vehicle,  departure board), nor anything in the claims or Specification showing the device/medium as being modified or improved upon in any manner whatsoever, but instead these generic computing elements are similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application. See MPEP 2106.05(f)/(h). As explained above, the claims do nothing to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. Applicant has provided no showing that implementing the claim steps amounts to a technical improvement. 
	For the reasons above along with the reason provided in the updated §101 rejection below, the amendments and supporting arguments are not sufficient to overcome the §101 rejection.
11.	Applicant submits that “the cited references do not teach or suggest "a timetable correction unit configured to change the timetable so that the degree of congestion of the violation position is within the allowed range or so that the degree of congestion of the violation position approaches the allowed range; wherein the timetable correction unit is configured to change the timetable so as to include a change of a direction of the vehicle and an adjustment of turn-around time of the vehicle, and transmit a changed timetable to an operation management system to enable control of the vehicle based on the changed timetable.”  [Applicant’s Remarks, 07/01/2022, page 7]

In response to the Applicant’s argument that “the cited references do not teach or suggest "a timetable correction unit configured to change the timetable so that the degree of congestion of the violation position is within the allowed range or so that the degree of congestion of the violation position approaches the allowed range; wherein the timetable correction unit is configured to change the timetable so as to include a change of a direction of the vehicle and an adjustment of turn-around time of the vehicle, and transmit a changed timetable to an operation management system to enable control of the vehicle based on the changed timetable,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 08/08/2022, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 1 that are believed to be addressed via the updated ground of rejection under §103(a) set forth in the instant office action, which incorporates new citations to address the amended limitations in claim 1 and supports a conclusion of obviousness of the amended claims.

12.	Applicant submits that “the disclosures of Fournier do not correspond to the timetable correction unit is configured to change the timetable so as to include a change of a direction of the vehicle," as required by amended claim 1.  [Applicant’s Remarks, 07/01/2022, page 8]

With respect to the §103 rejection of independent claim 1, Applicant argues that “the disclosures of Fournier do not correspond to the timetable correction unit is configured to change the timetable so as to include a change of a direction of the vehicle.” In response to Applicant’s argument, it is maintained that Fournier teaches the disputed limitation. In at least paragraphs 0045, 0156, 0231, 0320, Fournier teaches the instant limitation by describing a change of direction of the train. In particular, Fournier’s vehicle scheduling and control system, which encompasses modifying dwell times to synchronize acceleration and braking of metros and changing train direction, as discussed in at least paragraphs 0045 and 0156, is reasonably understood as teaching a change of a direction of the vehicle since Fournier’s change corresponds to a change of direction of a train.
In further support of the reasonableness of mapping Fournier’s change of dwell time to the claimed adjustment of turn-around time, it is noted that paragraph 0320 discloses that “the adjusted default timetable can be updated in real time to synchronize a brake time for a vehicle and an acceleration time for a vehicle by changing at least of a departure time of a vehicle, a dwell time of a vehicle, or a speed profile of a vehicle.” Thus, given the broadest reasonable interpretation consistent with the specification in construing the claimed invention, it is Examiner’s position that the disclosure of Fournier teaches and at least suggests the disputed limitation. Accordingly, this argument is found unpersuasive.

13.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.

Claim Interpretation

14.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

15.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or preAIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a violation position extraction unit configured to, and a timetable correction unit configured to in claim 1, and a demand prediction unit configured to in claim 8.
The limitations of “a violation position extraction unit configured to,” and “a timetable correction unit configured to” in claim 1 and “a demand prediction unit configured to” in claim 8 invoke 112(f).  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The Specification describes the timetable modification device, which implements the units, as being implemented with a hardware configuration that includes a central processing device (Specification, at paragraphs 0041, 0048, 0049, and 0051). Accordingly, the structure corresponding to the units recited in claims 1 and 8 is interpreted as being embodied as a generic computer programmed with software to perform the corresponding functions recited in this claims (Specification at least paragraph [0048]: “The violation position extraction program P01a is a software program that is executed by the CPU 101 to realize processing of extracting a violation position.”; paragraph [0049]: “When the CPU 101 executes the timetable correction program P01b, a timetable correction unit (not illustrated) is constructed in the target timetable modification device 100.”; and paragraph [0051]: “When the CPU 101 executes the demand prediction program P03, a demand prediction unit (not illustrated) is constructed in the target timetable modification device 100.”) describing the elements of a generic computer that may implement the claim functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

16.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

17.	Claims 1 and 3-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

18.	Claims 1 and 3-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The eligibility analysis in support of these findings is provided below, in accordance with MPEP 2106.
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the device (claims 1 and 3-8) is directed to at least one potentially eligible category of subject matter (i.e., machine). Thus, Step 1 of the Subject Matter Eligibility test for claims 1 and 3-8 is satisfied. 
With respect to Step 2A Prong One, it is next noted that the claims recite abstract ideas that fall into the (1) “Certain Methods of Organizing Human Activity” since the claims set forth steps for managing resources (i.e., managing timetables of  transportation resources); and (2) “Mental Processes” or concepts performed in the human mind such as via observation, evaluation, and judgment. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
a violation position extraction unit configured to calculate a degree of congestion of the vehicle based on predicted demand information indicating the movement demand prediction result, and extract a violation position at which the degree of congestion is outside of an allowed range (The “calculate” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,” and can also be performed as a mental process using human evaluation, opinion, or judgment); and 
a timetable correction unit configured to change the timetable so that the degree of congestion of the violation position is within the allowed range or so that the degree of congestion of the violation position approaches the allowed range (This step is organizing human activity for similar reasons as provided for the “calculate” step above, and also encompasses mental processes since the changing may be accomplished by a human judgment or evaluation, such as with pen and paper); wherein
the timetable correction unit is configured to change the timetable so as to include a change of a direction of the vehicle and an adjustment of turn-around time of the vehicle (The “change” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity,” and can also be performed as a mental process using human evaluation, opinion, or judgment), and 
transmit a changed timetable to an operation management system that is configured automatically control the vehicle based on the changed timetable (The “transmit” step describes managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions) and is part of the abstract idea falling under “Certain Methods of Organizing Human Activity.” Even if the “transmit” step is interpreted as being conducted by a computer or network, this activity amounts to insignificant extra-solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application. See MPEP 2106.05(g). In addition, receiving/transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d)); and 
the timetable correction unit is configured to determine a timetable change prohibited vehicle that is not set as an operation change target in the timetable change based on at least any one time point of a departure station departure time point that is a time point at which the vehicle is predicted to leave the departure station, and a departure board display time point that is a time point at which the vehicle is predicted to be displayed on a departure board that displays information relating to the vehicle of which a departure time point is approaching, and change the timetable so as not to change operation of the timetable change prohibited vehicle in the timetable (The “determine” encompasses mental processes since the determining may be accomplished by a human judgment or evaluation, such as with pen and paper. The “display” step can be performed by a human with the aid of pen and paper, and is therefore a mental step. Notably, this step would also be deemed insignificant extra-solution activity even if  interpreted as being displayed on a display device, which is not a practical application or significantly more. MPEP 2106.05(g).
Because the above-noted limitations recite steps falling within the Certain methods of organizing human activity, and Mental Processes abstract idea groupings of the 2019 PEG, they have been determined to recite at least one abstract idea when evaluated under Step 2A Prong One of the eligibility inquiry.
With respect to Step 2A Prong Two, the judicial exception is not integrated into a practical application.  Independent claim 1 recites the additional elements of “a violation position extraction unit,” “a timetable correction unit,” “an operation management system that is configured to automatically control a vehicle,” and “a departure board”. These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h). 
Even if the “transmit” step is evaluated as an additional element, this step amounts at most to insignificant extra-solution data output/transmitting activity, which is not indicative of a practical application. See MPEP 2106.05(g). Similarly, the “display” step amounts to insignificant extra-solution activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g).Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent claim 1 recites the additional elements of “a violation position extraction unit,” “a timetable correction unit,” “operation management system that is configured to automatically control a vehicle,” and “a departure board”. These additional elements have been evaluated, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any computing device(s) under the sun may be used to implement the invention, including generic computers (Specification at paragraph [0018]: “The central processing device (CPU) 101 is a processor that executes various software programs stored in the storage unit 103.”). Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). With respect to the “transmit” step, even if considered as an additional element, this step at most amount to transmitting data, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea. See MPEP 2106.05(d). Similarly, the limitations “display” limitation describes insignificant extra-solution data output activity may also be considered insignificant extra-solution output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 3-8 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to either recite additional details that fall within the scope of the abstract idea itself, or include additional elements that amount to using a generic computer to tie the abstract idea to a particular technological environment which, as noted above, is not enough to amount to a practical application or significantly more. Dependent claims 3-8 have been found to merely refine the abstract idea with details/steps that fall within same “Certain methods of organizing human activity,” and “Mental Processes,” abstract idea groupings discussed above in the analysis of independent claim 1 along with, at most, other abstract ideas. For example, claims 3-8 recite the following limitations: “store a timetable change pattern in which a change method of the timetable is determined in advance, calculate an evaluation index relating to a post-change timetable in response to performing timetable change by using the timetable change pattern stored in the timetable change pattern database, select a timetable change pattern with a highest evaluation index, and change the timetable by using the selected timetable change pattern”; wherein the timetable change pattern includes information of vehicle travel route after timetable change”; “wherein the timetable change pattern includes information for specifying a stop station and a pass station of the vehicle after timetable change”; “wherein the timetable change pattern includes information for specifying a previous operation vehicle and a subsequent operation vehicle of the vehicle after timetable change”; “adjust a vehicle departure time point in the post-change timetable so that a vehicle running interval after timetable change becomes equal for every destination in response to changing the timetable by using the timetable change pattern” and “predict a future movement demand by using a given timetable, and generate predicted demand information including information of the future movement demand, create one or more timetable change plans with respect to the violation position, generate the predicted demand information by using the demand prediction unit with respect to each of the one or more timetable change plans, calculate an evaluation index relating to a degree of congestion with respect to the one or more the timetable change plans based on the predicted demand information, select a timetable change plan with a best evaluation index, and change the timetable by using the selected timetable change plan”, which further narrow the abstract idea recited in independent claim 1 by reciting additional details or steps that set forth activities for managing personal behavior or relationships or interactions (e.g., social activities, following rules or instructions), and/or Mental Processes. With respect to dependent claims 3 and  8, when evaluated under Step 2A Prong Two and Step 2B, the “timetable change pattern database” in claim 3 and “demand prediction unit configured to” in claim 8  include additional elements that amount to using a generic computing elements or software to tie the abstract idea to a particular technological environment, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. 

Claim Rejections - 35 USC § 103

19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

22.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

23.	Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Niinomi et al., Pub. No.: US 2015/0360706 A1, [hereinafter Niinomi], in view of Morariu et al., Pub. No.: US 2006/0074544 A1, [hereinafter Morariu], in further view of Fournier et al., Pub. No.: US 2016/0339935 A1, [hereinafter Fournier].

As per claim 1, Niinomi teaches a timetable modification device configured to change a timetable indicating a vehicle control target in correspondence with a movement demand prediction result indicating a destination of passengers and the number of the passengers in each station at which a vehicle stops for every time period (paragraphs 0012, 0053), comprising: 

a violation position extraction unit configured to calculate a degree of congestion of the vehicle based on predicted demand information indicating the movement demand prediction result, and extract a violation position at which the degree of congestion is outside of an allowed range (paragraph 0057, discussing that the congestion information is information from which occurrence of the congestion can be expected in a step before the congestion actually occurs in a station [i.e., determining the congestion based on the expected number of passengers suggests 
calculating a degree of congestion of the vehicle based on predicted demand information indicating the movement demand prediction result]; paragraph 0062, discussing that the congestion information is passenger prior passenger attracting information (for example, the expected number of passengers) for the passenger attracting event sent from the host in advance; paragraph 0148, discussing that the density calculation unit 101 detects a state of the density of the other vehicles 201 and 202 that are in the range of the front region of the vehicle 203; paragraph 0128, discussing that the departure determination unit adjusts a departure time at a stop station of the target vehicle on the basis of the front direction density Df and the rear direction density Dr of the target vehicle. Specifically, when a front and rear direction density difference ΔD exceeds a predetermined density difference threshold value α (α is a value greater than or equal to 0), the departure determination unit suspends transmission of the departure instruction to the target vehicle until conditions that the front and rear direction density difference ΔD is equal to or less than the density difference threshold value α are satisfied, to delay the departure time of the target vehicle [i.e., This shows that a violation position at which the degree of congestion is outside of an allowed range is extracted]; paragraph 0148, discussing that the density calculation unit detects a state of the density of the other vehicles that are in the range of the front region of the vehicle 203. Also, if the vehicles are dense in the region, the departure determination unit immediately suspends the departure of the vehicle even though the next station is available, and thus it is possible to prevent a more overcrowded state in advance; paragraph 0137); and 

a timetable correction unit configured to change the timetable so that the degree of congestion of the violation position is within the allowed range or so that the degree of congestion of the violation position approaches the allowed range (paragraph 0012, discussing an operation management device is an operation management device that manages an operation of a plurality of vehicles traveling along a track, and includes a vehicle position acquisition unit that acquires positions of the plurality of vehicles present on the track; a spacing adjustment unit that specifies a station that is a reference for increasing density of the presence of the plurality of vehicles on the basis of predetermined congestion information, and sets a waiting time at each station at the rear of the reference station, of the plurality of vehicles that stop at the station at the rear; and a departure determination unit that adjusts a departure time at each station at the rear, of the plurality of vehicles on the basis of the waiting time; paragraph 0118, discussing that the departure determination unit is a functional unit that adjusts a departure time at a stop station of a predetermined target vehicle on the basis of one or both of a “front direction density Df” and a “rear direction density Dr” of the target vehicle ..To adjust a departure time is specifically to adjust a departure time by changing a time to transmit a departure instruction to the target vehicle; paragraph 0128, discussing that the departure determination unit  adjusts a departure time at a stop station of the target vehicle on the basis of the front direction density Df and the rear direction density Dr of the target vehicle; paragraph 0148, discussing that the density calculation unit 101 detects a state of the density of the other vehicles 201 and 202 that are in the range of the front region of the vehicle 203; paragraph 0128, discussing that the departure determination unit adjusts a departure time at a stop station of the target vehicle on the basis of the front direction density Df and the rear direction density Dr of the target vehicle. Specifically, when a front and rear direction density difference ΔD exceeds a predetermined density difference threshold value α (α is a value greater than or equal to 0), the departure determination unit suspends transmission of the departure instruction to the target vehicle until conditions that the front and rear direction density difference ΔD is equal to or less than the density difference threshold value α are satisfied, to delay the departure time of the target vehicle; paragraph 0164).

While Niinomi describes a timetable correction unit configured to change the timetable so as to include a change of the departure time, Niinomi does not explicitly teach wherein the timetable correction unit is configured to change the timetable so as to include a change of a change of direction of the vehicle and an adjustment of turn-around time of the vehicle, and transmit a changed timetable to an operation management system at is configured to automatically control the vehicle based on the changed timetable; and the timetable correction unit is configured to determine a timetable change prohibited vehicle that is not set as an operation change target in the timetable change based on at least any one time point of a departure station departure time point that is a time point at which the vehicle is predicted to leave the departure station, and a departure board display time point that is a time point at which the vehicle is predicted to be displayed on a departure board that displays information relating to the vehicle of which a departure time point is approaching, and change the timetable so as not to change operation of the timetable change prohibited vehicle in the timetable. Morariu in the analogous art of optimizing traffic movement plans teaches:

wherein the timetable correction unit is configured to change the timetable, and transmit a changed timetable to an operation management system that is configured to automatically control the vehicle based on the changed timetable (paragraph 0009, discussing that some traffic planners employ the information received from the control system to modify the currently executing movement plan, in order to account for changes in the field that occurred since the time the currently executing movement plan was generated; paragraph 0027, discussing that computer software [i.e., timetable correction unit] generates a plurality of train movement plans, modifies those plans to account for unexpected changes to expected railroad train operations, and selects an optimized train movement plan. This software-based method and system thus re-plans the movements of trains in a dynamic environment, such as a dynamically changing railroad network; paragraph 0091, discussing that the plan monitor 58 continually compares the current state of the railroad against the movement plan that is currently executing, in order to determine if re-planning by the plan generator is necessary. Re-planning may be triggered by, for example, train delays,…, or schedule changes. The plan monitor 58 performs a "gap analysis" to define the planning boundary and to calculate the re-planning score; paragraph 0120, discussing that the planning cycle is followed by updating of train schedules  and updating the internal state with the new traffic conditions, and generating the detailed planning boundary…The reservations expected to be committed impose similar constraints with committed reservations. For example, the train schedules may include changes, such as, for example, new trains being added, trains being removed or the journey finished, new destinations for trains being added, existing destinations for trains being deleted or completed, or changes to the train consist [i.e., This shows that the timetable is changed]…The trains schedules and the detailed planning boundary are updated before solutions in the solution pool  are modified or re-generated, and before new solutions are generated by the re-planning…; paragraph 0100, discussing that the plan monitor 58 evaluates traffic conditions, train positions versus the movement plan, and train schedule changes, and requests re-planning by the plan generator, if needed…At the end of the planning cycle, the selected movement plan is published for execution through the plan executive, which provides a suitable gateway for automatic and/or manual execution of the selected movement plan…The plan monitor 58 also receives the published plan and may control the execution of the plan for certain trains [i.e., This shows that a changed timetable is transmitted to an operation management system that is configured to automatically control the vehicle based on the changed timetable], if needed; paragraph 0107, discussing that the plan generator 56 undertakes a normal planning cycle. As will be discussed in greater detail below in connection with FIGS. 5A-5B, the plan generator 56 generates the plural movement plans 104 (FIG. 3) and selects a "best" plan for further evaluation…For example, the best plan and the published movement plan may be evaluated, under current conditions, by a suitable objective function...Then, if the objective function value of the best plan is better than the objective function value of the published plan plus a suitable threshold value  of the published movement plan, then a new plan is published for execution provided the above condition is met. Also, this plan, in the form of a train graph, is output to the train graph interface…; paragraph 0071); and

 the timetable correction unit is configured to determine a timetable change prohibited vehicle that is not set as an operation change target in the timetable change based on at least any one time point of a departure station departure time point that is a time point at which the vehicle is predicted to leave the departure station, and a departure board display time point that is a time point at which the vehicle is predicted to be displayed on a departure board that displays information relating to the vehicle of which a departure time point is approaching, and change the timetable so as not to change operation of the timetable change prohibited vehicle in the timetable (paragraph 0051, discussing that the generation of movement plans observes various limitations and constraints (e.g., train type, such as passenger versus freight…). Also, movement plan generation observes intrinsic characteristics of the railroad devices and wayside equipment that may further limit the generation of the movement plan. For example, the usage of a track section prohibits the usage of another track section that may or may not be connected. As another example, a track section that includes a switch in the normal position prevents the use of another track section that includes the same switch in the reverse position for a certain period of time that depends on the use of the former track section. A combination of switches in an interchange limits the use of certain track sections because of the conditions imposed by the wayside on different switches. For example, relatively wide trains using certain track sections may prevent the use of parallel track sections. These are conditions that any traffic plan generator should obey in order to produce executable plans. Also, all operational rules and constraints should be considered (e.g., some trains are not allowed over certain tracks) [i.e., This shows that a timetable change prohibited train that is not set as an operation change target in the timetable change is determined]. All these should be reflected in the set of reservations that make up the movement plan and planning boundary; paragraph 0060, discussing that reservation intervals for two different train services (in the same track section) do not overlap unless the trains are permitted to occupy the same track section concurrently (e.g., according to the railroad's operational rules and constraints); paragraph 0218, discussing that when the continuation of the execution of the current movement plan is not desirable because of changes to the planning boundary, the plan monitor 58 may request that the plan executive 60 stall execution for selected train services. For example, a train heading towards a recently imposed track block may be stopped at a station or junction, if the traffic conditions and constraints prohibit it from reaching the next destination, in order to await a decision of the operator (such as, for example, a schedule change). Operational rules permitting, the DOTP 2 may automatically skip certain stations when a perturbation denies access to a destination; paragraph 0220, discussing that an early train will be allowed to proceed and retain its earliness, as long as the schedule constraints (e.g., trains associations; departure time constraints) are not violated [i.e., This suggests that a timetable change prohibited train that is not set as an operation change target in the timetable change is determined on the basis of at least any one time point of a departure station departure time point]).

Niinomi is directed towards an operation management device that manages an operation of a plurality of vehicles. Morariu is directed towards a commuter rail dynamic optimizing traffic planning system. Therefore they are deemed to be analogous as they both are directed towards solutions for transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Niinomi with Morariu because the references are analogous art because they are both directed to solutions for transportation systems, which falls within applicant’s field of endeavor (rail transportation system), and because modifying Niinomi to include Morariu’s features for changing the timetable, transmitting a changed timetable to an operation management system that is configured to automatically control the vehicle based on the changed timetable, determining a timetable change prohibited vehicle that is not set as an operation change target in the timetable change based on at least any one time point of a departure station departure time point that is a time point at which the vehicle is predicted to leave the departure station, and a departure board display time point that is a time point at which the vehicle is predicted to be displayed on a departure board that displays information relating to the vehicle of which a departure time point is approaching, and changing the timetable so as not to change operation of the timetable change prohibited vehicle in the timetable, in the manner claimed, would serve the motivation of employing optimization objectives to guide the planning process, in order that the resulting movement plan best satisfies one or more performance criteria (Morariu at paragraph 0014) or in the pursuit of generating multiple solutions and recommending the best solution based on optimization criteria (Morariu at paragraph 0048); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Niinomi-Morariu combination describes including a change of movement of the vehicle (Morariu, paragraphs 0028, 0049, 0167), the Niinomi-Morariu combination does not explicitly teach so as to include a change of direction of the vehicle and an adjustment of turn-around time of the vehicle. However, Fournier in the analogous art of timetable optimization systems teaches this concept. Fournier teaches:

so as to include a change of direction of the vehicle and an adjustment of turn-around time of the vehicle (paragraph 0002: “Embodiments of the subject matter disclosed herein relate to vehicle scheduling and control…”; paragraph 0045, discussing a method which modifies dwell times to synchronize acceleration and braking of metros. Dwell times have the advantage to be updated in real time [i.e., This shows an adjustment of turn-around time of the vehicle]; paragraph 0156, discussing that  dead run times represent the time needed for a train to operate in terminal. This includes the change of direction and of driver. These figures are important to check that not too many trains are “jamming” in terminals during optimization; paragraph 0231, discussing that dwell times can be modified and can be changed by a few seconds each time. The dwell times can be shortened or lengthened and may impact headways; paragraph 0239, discussing that the dwell times can be changed; paragraph 0320, discussing that the adjusted default timetable can be updated in real time to synchronize a brake time for a vehicle and an acceleration time for a vehicle by changing at least of a departure time of a vehicle, a dwell time of a vehicle, or a speed profile of a vehicle; paragraphs 0121, 0232, 0248).

The Niinomi-Morariu combination describes features related to transportation management systems. Fournier is directed towards vehicle scheduling and control. Therefore they are deemed to be analogous as they both are directed towards solutions for transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Niinomi-Morariu combination with Fournier because the references are analogous art because they are both directed to solutions for transportation systems, which falls within applicant’s field of endeavor (rail transportation system), and because modifying the Niinomi-Morariu combination to include Fournier’s feature for including a change of direction of the vehicle and an adjustment of turn-around time of the vehicle, in the manner claimed, would serve the motivation of providing optimization in real time to make a system or metro line more efficient (Fournier at paragraph 0085); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, the Niinomi-Morariu-Fournier combination teaches the timetable modification device according to claim 1. Niinomi teaches further comprising: a database (paragraph 0228, discussing a timetable information storage unit; paragraphs 0229, 0258).

Niinomi does not explicitly teach a timetable change pattern database configured to store a timetable change pattern in which a change method of the timetable is determined in advance, wherein the timetable correction unit is further configured to calculate an evaluation index relating to a post-change timetable in response to performing timetable change by using the timetable change pattern stored in the timetable change pattern database, select a timetable change pattern with a highest evaluation index, and change the timetable by using the selected timetable change pattern. However, Morariu in the analogous art of train traffic planning systems teaches these concepts. Morariu teaches: 

a timetable change pattern database configured to store a timetable change pattern in which a change method of the timetable is determined in advance (paragraph 0071, discussing that the term re-planning cycle includes, but  is not limited to, a planning cycle triggered when the replanning score reaches a predetermined (e.g., configured) re-planning threshold or when certain special events occur. The re-planning threshold may be set based upon desired responsiveness to changes in the environment. Hence, if the traffic conditions sufficiently change such that the assumptions employed in the plan generation process are obsolete, then the planning cycle may be interrupted and a new planning boundary may be provided; paragraph 0093, discussing that the plan generator 56, plan monitor 58 and plan executive 60 employ a database interface 80, which provides access to a rail infrastructure database 82 that contains representations of the infrastructure layout and control devices of the railroad network...The states of the devices that make up such network may also be maintained in the same database 82. In addition, the CAD system provides indications that disseminate changes in device states; paragraph 0096, discussing that FIG. 2 shows a method of generating optimized traffic movement plans for a region, such as railroad or field 12, having a plurality of traffic and a plurality of traffic conditions. The method includes determining a first planning boundary for the traffic based upon the traffic conditions of the region. Next, the first planning boundary is employed to repetitively generate a first plurality of traffic movement plans for the traffic of the region. Then, one of the traffic movement plans is selected as a first optimized traffic movement plan for execution [i.e., This suggests storing a timetable change pattern in which a change method of the timetable is determined in advance]. Next, the first optimized traffic movement plan is output for controlling traffic movement in the region. Then, the current traffic conditions of the region are determined for the planning window. Next, the first planning boundary is updated to provide a new second planning boundary for the traffic based upon the current traffic conditions. Then, the new second planning boundary is employed to repetitively generate a second plurality of traffic movement plans for the traffic of the region. Next, one of the traffic movement plans is selected as a second optimized traffic movement plan for execution…; paragraph 0102, discussing that a planning cycle should support calculation of a meaningful number of planning solutions, such as movement plans 104; paragraph 0118, discussing that each time a solution is produced, modified, or re-generated, it is evaluated using the objective function, which is employed to order the pool 172 of solutions (including, e.g., movement plans 166,168,170). Hence, the solution is preferably inserted at its properly ordered place in the pool 172 immediately after evaluation),
wherein the timetable correction unit is further configured to calculate an evaluation index relating to a post-change timetable in response to performing timetable change by using the timetable change pattern stored in the timetable change pattern database, select a timetable change pattern with a highest evaluation index, and change the timetable by using the selected timetable change pattern (paragraph 0104, discussing that the generation of solutions (i.e., the traffic movement plans 104) by the plan generator 56 is generally continuous and is punctuated by updates to traffic and traffic conditions and updates to the planning boundary. When conditions are met, a new movement plan is published by the plan generator. This selected movement plan provides a better solution than a previously executing movement plan according to the criteria established in one or more objective functions (e.g., derived from business objective(s)) [i.e., This shows that a timetable change pattern with a highest evaluation index is selected]; paragraph 0108, discussing that at the end of either of the normal planning cycle or re-planning cycle, the "best" plan 133 is published if it is better than the currently executing movement plan by a predetermined (e.g., configurable) relative amount. The newly published plan is sent out for execution in a suitable format including data employed by the plan executive 60. The same plan is received by the plan monitor 58 and is employed to determine and maintain the new planning boundary; paragraph 0109, discussing that if there is automatic plan execution, then the corresponding commands are output; paragraphs 0069, 0146).

Niinomi is directed towards an operation management device that manages an operation of a plurality of vehicles. Morariu is directed towards a commuter rail dynamic optimizing traffic planning system. Therefore they are deemed to be analogous as they both are directed towards solutions for transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Niinomi with Morariu because the references are analogous art because they are both directed to solutions for transportation systems, which falls within applicant’s field of endeavor (rail transportation system), and because modifying Niinomi to include Morariu’s features for storing a timetable change pattern in which a change method of the timetable is determined in advance, wherein the timetable correction unit is further configured to calculate an evaluation index relating to a post-change timetable in response to performing timetable change by using the timetable change pattern stored in the timetable change pattern database, selecting a timetable change pattern with a highest evaluation index, and changing the timetable by using the selected timetable change pattern, in the manner claimed, would serve the motivation of employing optimization objectives to guide the planning process, in order that the resulting movement plan best satisfies one or more performance criteria (Morariu at paragraph 0014) or in the pursuit of generating multiple solutions and recommending the best solution based on optimization criteria (Morariu at paragraph 0048); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4, the Niinomi-Morariu-Fournier combination teaches the timetable modification device according to claim 3. Although not explicitly taught by Niinomi, Morariu in the analogous art of train traffic planning systems teaches: 

wherein the timetable change pattern includes information of a vehicle travel route after timetable change (paragraph 0005, discussing that a transportation infrastructure consists of a plurality of physical pathways for vehicles (e.g., without limitation, trucks; trains) within a particular geographic region. Traffic planning is the process of determining, for a particular transportation infrastructure and over a finite period of time, a plurality of routes that a corresponding plurality of vehicles are to follow , and where those vehicles are planned to be located along their respective routes at specific times; paragraph 0007, discussing that in order to execute movement plans generated by a traffic planner, those movement plans are converted into control commands, which are employed to control the states of field devices, which determine how the vehicles are allowed to move. In the case of trains, the control commands change the aspects of signal lights, which indicate how trains should move forward (e.g., continue at speed; reduce speed; stop), and the positions of switches, which determine the specific tracks the trains will run on. In dark (unsignaled) territory, forward movement of trains is specified in terms of mileposts (i.e., a train is given the authority to move from its current location to a particular milepost along its planned route), landmarks or geographic locations. Sending the control commands to the field is done by an automated traffic control system, or simply control system, to which the traffic planner is interfaced. Control systems are employed by railroads to control the movements of trains on their individual properties or track infrastructures; paragraph 0016, discussing that dynamic planning consists of replacing the currently executing movement plan with a new movement plan as a result of changes that occurred in the field...Since there are always changes occurring in the field that were not expected or planned for, traffic planning on the railroads, if it is to be effective, must be dynamic; paragraph 0018, discussing that the second type of dynamic planning involves modifications to the currently executing movement plan. The modifications are highly localized changes, such as moving a single meet point (i.e., the point where one train must wait for another to pass) [i.e., This shows that the timetable change pattern includes information of a vehicle travel route after timetable change] or adjusting individual train speeds in order that an already planned meet point is preserved; paragraph 0108, discussing that at the end of either of the normal planning cycle or re-planning cycle, the "best" plan 133 is published if it is better than the currently executing movement plan by a predetermined (e.g., configurable) relative amount. The newly published plan is sent out for execution in a suitable format including data employed by the plan executive 60. The same plan is received by the plan monitor 58 and is employed to determine and maintain the new planning boundary; paragraphs 0027, 0093, 0114, 0166, 0167).

Niinomi is directed towards an operation management device that manages an operation of a plurality of vehicles. Morariu is directed towards a commuter rail dynamic optimizing traffic planning system. Therefore they are deemed to be analogous as they both are directed towards solutions for transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Niinomi with Morariu because the references are analogous art because they are both directed to solutions for transportation systems, which falls within applicant’s field of endeavor (rail transportation system), and because modifying Niinomi to include Morariu’s feature for including information of a vehicle travel route after timetable change, in the manner claimed, would serve the motivation of employing optimization objectives to guide the planning process, in order that the resulting movement plan best satisfies one or more performance criteria (Morariu at paragraph 0014) or in the pursuit of generating multiple solutions and recommending the best solution based on optimization criteria (Morariu at paragraph 0048); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5, the Niinomi-Morariu-Fournier combination teaches the timetable modification device according to claim 3. Although not explicitly taught by Niinomi, Morariu in the analogous art of train traffic planning systems teaches: 

wherein the timetable change pattern includes information for specifying a stop station and a pass station of the vehicle after timetable change (paragraph 0007, discussing that in order to execute movement plans generated by a traffic planner, those movement plans are converted into control commands, which are employed to control the states of field devices, which determine how the vehicles are allowed to move. In the case of trains, the control commands change the aspects of signal lights, which indicate how trains should move forward, and the positions of switches, which determine the specific tracks the trains will run on; paragraph 0018, discussing that the second type of dynamic planning involves modifications to the currently executing movement plan. The modifications are highly localized changes, such as moving a single meet point (i.e., the point where one train must wait for another to pass); paragraph 0027, discussing that computer software generates a plurality of train movement plans, modifies those plans to account for unexpected changes to expected railroad train operations, and selects an optimized train movement plan. This software-based method and system thus re-plans the movements of trains in a dynamic environment, such as a dynamically changing railroad network; paragraph 0049, discussing that dynamic, optimizing planning is a planning method that generates optimized movement plans (e.g., detailed meet/pass train plans) in a changing environment; paragraph 0091, discussing that the plan monitor 58 continually compares the current state of the railroad against the movement plan that is currently executing, in order to determine if re-planning is necessary. Re-planning may be triggered by, for example, train delays,…, or schedule changes; paragraph 0064, discussing that a train stop (e.g., at a station or because of traffic conditions) may cause a reduced number of committed reservations; paragraph 0120, discussing that the planning cycle is followed by updating of train schedules  and updating the internal state with the new traffic conditions, and generating the detailed planning boundary…The reservations expected to be committed impose similar constraints with committed reservations. For example, the train schedules may include changes, such as, for example, new trains being added, trains being removed or the journey finished, new destinations for trains being added, existing destinations for trains being deleted or completed, or changes to the train consist…; paragraph 0218, discussing that when the continuation of the execution of the current movement plan 4 is not desirable because of changes to the planning boundary 74, the plan monitor 58 may request that the plan executive 60 stall execution for selected train services. For example, a train heading towards a recently imposed track block may be stopped at a station or junction, if the traffic conditions and constraints prohibit it from reaching the next destination, in order to await a decision of the operator . Operational rules permitting, the DOTP 2 may automatically skip certain stations when a perturbation denies access to a destination.).

Niinomi is directed towards an operation management device that manages an operation of a plurality of vehicles. Morariu is directed towards a commuter rail dynamic optimizing traffic planning system. Therefore they are deemed to be analogous as they both are directed towards solutions for transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Niinomi with Morariu because the references are analogous art because they are both directed to solutions for transportation systems, which falls within applicant’s field of endeavor (rail transportation system), and because modifying Niinomi to include Morariu’s feature for providing a timetable change pattern that includes information for specifying a stop station and a pass station of the vehicle after timetable change, in the manner claimed, would serve the motivation of employing optimization objectives to guide the planning process, in order that the resulting movement plan best satisfies one or more performance criteria (Morariu at paragraph 0014) or in the pursuit of generating multiple solutions and recommending the best solution based on optimization criteria (Morariu at paragraph 0048); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, the Niinomi-Morariu-Fournier combination teaches the timetable modification device according to claim 3. Niinomi further teaches wherein the timetable correction unit is further configured to adjust a vehicle departure time point in the post-change timetable so that a vehicle running interval after timetable change becomes equal for every destination in response to changing the timetable by using the timetable change pattern (paragraph 0018, discussing that a vehicle is a vehicle that travels along a track and includes a vehicle position acquisition unit that acquires a position of the own vehicle on the track; a spacing adjustment unit that specifies a station that is a reference for increasing density of the presence of a plurality of vehicles traveling on the track on the basis of predetermined congestion information, and sets a waiting time at each station at the rear of the reference station, of the own vehicle that stops at the station at the rear of the reference station; and a departure determination unit that adjusts a departure time at each station at the rear, of the own vehicle on the basis of the waiting time; paragraph 0065, discussing that the vehicles 201 to 203 illustrated in FIG. 2 are vehicles that operate along the track 3 while stopping at the stations in an order of the stations H1, H2,…, H7 from the left of a paper surface to the right. Further, each of the vehicles 201 to 20n also stops at stations (not illustrated in FIG. 2; stations H8, H9, H10,…) subsequent to the station H7. Further, it is assumed for convenience of description that the stations H1 to H10 are all installed at equal intervals, and the vehicles 201 to 203 travel at equal speed between the stations (i.e., a train running interval after timetable change becomes equal for every destination). Further, for simplification of the description, a time from departure from one station of each of the vehicles 201 to 203 to stop at the next station is assumed to be “α”; paragraph 0083, discussing that while the case in which the respective stations H1 to H10 are all installed at equal intervals, the vehicles 201 to 203 travel between the stations at the same speed, and times from departure from one station of the respective vehicles 201 to 203 to stop at the next station are all “α”; paragraph 0118, discussing that the departure determination unit 102 is a functional unit that adjusts a departure time at a stop station of a predetermined target vehicle  on the basis of one or both of a “front direction density Df” and a “rear direction density Dr” of the target vehicle. Here, “to adjust a departure time” is specifically to adjust a departure time by changing a time to transmit a departure instruction to the target vehicle; paragraph 0077).

24.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Niinomi in view of Morariu, in view of Fournier, in further view of Tomiyama et al., Pub. No.: US 2013/0318002 A1, [hereinafter Tomiyama].

As per claim 6, the Niinomi-Morariu-Fournier combination teaches the timetable modification device according to claim 3. Niinomi further teaches specifying a previous operation vehicle and a subsequent operation vehicle of the vehicle after timetable change (paragraph 0151, discussing that FIG. 10A illustrates a state in which two vehicles including the vehicles 201 and 202 travel in the front region of the vehicle 203 and two vehicles including the vehicles 204 and 205 travel in the rear region of the vehicle 203 in the vehicular traffic system 1 [i.e., The vehicles traveling in the front region of vehicle 203 correspond to the previous operation vehicle and the vehicles traveling in the rear region of the vehicle 203 correspond to the subsequent operation vehicle]; paragraph 0156, discussing that the departure determination unit 102 suspends departure of the vehicle 203 in order to prevent the rear region of the vehicle 203 from entering an uncrowded state, and as a result, this time, the front region of the vehicle 203 may enter uncrowded state.).

The Niinomi-Morariu-Fournier combination does not explicitly teach wherein the timetable change pattern includes information for specifying a previous operation vehicle and a subsequent operation vehicle of the vehicle after timetable change. However, Tomiyama in the analogous art of transportation resource planning teaches this concept. Tomiyama teaches:

wherein the timetable change pattern includes information for specifying a previous operation vehicle and a subsequent operation vehicle of the vehicle after timetable change (paragraph 0109, discussing that one operational pattern is a pattern for specifying a set of trains continuously allocated to one train set. For example, specification that the train 7 is allocated after the train 4 and next, the train 9 is allocated means that the trains 4, 7 and 9 are all allocated to the same train set in the specified order and no other train is allocated between these trains; paragraph 0116, discussing that the operational pattern 83 is detailed information of the operational pattern. Concretely, when the operational pattern is "connection", a train name or train ID for uniquely identifying a target train and the order of target trains are stored. An example where the example in which the operational pattern is "connection" is stored in the history information is shown in a record; paragraph 0128, discussing that a node representing the target train and nodes representing trains allocated before and after the target train out of trains allocated to the same train set as the target train are extracted).

The Niinomi-Morariu-Fournier combination describes features related to transportation management systems. Tomiyama is directed towards a system ad method for resource management plan for a railroad. Therefore they are deemed to be analogous as they both are directed towards solutions for transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Niinomi-Morariu-Fournier combination with Tomiyama because the references are analogous art because they are both directed to solutions for transportation systems, which falls within applicant’s field of endeavor (rail transportation system), and because modifying the Niinomi-Morariu-Fournier combination to include Tomiyama’s feature for including information for specifying a previous operation vehicle and a subsequent operation vehicle of the vehicle after timetable change, in the manner claimed, would serve the motivation of facilitating the selection of a solution (Tomiyama at paragraph 0082); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

25.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Niinomi in view of Morariu, in view of Fournier, in further view of Furuya et al., Pub. No.: US 2015/0286936 A1, [hereinafter Furuya].

As per claim 8, the Niinomi-Morariu-Fournier teaches the timetable modification device according to claim 1. Niinomi further teaches further comprising: a demand prediction configured to predict a future movement demand by using a given timetable, and generate predicted demand information including information of the future movement demand (paragraph 0053, discussing that the timetable is determined so that a supply and demand balance is optimized, on the basis of the number of users (the number of passengers) and a possible riding amount of each vehicle. In general, when there are two timetables including a weekday timetable and a holiday timetable, any problems are not caused in provision of a daily transportation service. However, for example, if a special event such as a concert or an exhibition is held at any event site, an increase in the number of passengers only at that day may be specifically expected [i.e., predicting an increase in the number of passengers corresponds to predicting future movement demand by using a given timetable]. In such a case, the operation based on a daily timetable causes a problem in that passengers cannot be transported. Accordingly, the vehicular traffic system 1 according to the present embodiment is a function of acquiring information (“congestion information”) estimated and intentionally creating a state in which vehicle spacing at a specific station is “dense” for suitability for situation of the congestion in advance; paragraph 0059, discussing that the destination station Hm is a station at which the congestion is predicted; paragraph 0099, discussing that a station estimated to be congested and a time at which congestion is estimated are included in this congestion information; paragraph 0064), 

wherein the timetable correction unit is further configured to create one or more timetable change plans with respect to the violation position, generate the predicted demand information by using the demand prediction unit with respect to each of the one or more timetable change plans (paragraph 0053, discussing that in the case of a normal vehicular traffic system, the timetable is determined so that a supply and demand balance is optimized, on the basis of the number of users (the number of passengers) and a possible riding amount of each vehicle. In general, when there are two timetables including a weekday timetable and a holiday timetable, any problems are not caused in provision of a daily transportation service. However, for example, if a special event such as a concert or an exhibition is held at any event site, an increase in the number of passengers only at that day may be specifically expected. In such a case, the operation based on a daily timetable causes a problem in that passengers cannot be transported [i.e., This shows that the predicted demand information is generated by using the demand prediction unit with respect to each of the one or more timetable change plans]. Accordingly, the vehicular traffic system 1 according to the present embodiment is a function of acquiring information (“congestion information” to be described below) estimated from, for example, content of the event, and intentionally creating a state in which vehicle spacing at a specific station is “dense” for suitability for situation of the congestion in advance. paragraph 0057, discussing that the congestion information is information from which occurrence of the congestion can be expected in a step before the congestion actually occurs in a station; paragraph 0128, discussing that the departure determination unit adjusts a departure time at a stop station of the target vehicle on the basis of the front direction density Df and the rear direction density Dr of the target vehicle [i.e., adjusting a departure time at a stop station suggests creating one or more timetable change plans]. Specifically, when a front and rear direction density difference ΔD exceeds a predetermined density difference threshold value α (α is a value greater than or equal to 0), the departure determination unit suspends transmission of the departure instruction to the target vehicle until conditions that the front and rear direction density difference ΔD is equal to or less than the density difference threshold value α are satisfied, to delay the departure time of the target vehicle).

Niinomi does not explicitly teach calculate an evaluation index relating to a degree of congestion with respect to the one or more timetable change plans based on the predicted demand information, select a timetable change plan with a best evaluation index, and change the timetable by using the selected timetable change plan.  Morariu in the analogous art of train traffic planning systems teaches:

calculate an evaluation index, select a timetable change plan with a best evaluation index, and change the timetable by using the selected timetable change plan (paragraph 0104, discussing that the generation of solutions (i.e., the traffic movement plans 104) by the plan generator 56 is generally continuous and is punctuated by updates to traffic and traffic conditions and updates to the planning boundary. When conditions are met, a new movement plan is published by the plan generator. This selected movement plan provides a better solution than a previously executing movement plan according to the criteria established in one or more objective functions (e.g., derived from business objective(s)); paragraph 0108, discussing that at the end of either of the normal planning cycle or re-planning cycle, the "best" plan 133 is published if it is better than the currently executing movement plan by a predetermined (e.g., configurable) relative amount [i.e., This shows that a timetable change plan with a best evaluation index is selected. The newly published plan is sent out for execution in a suitable format including data employed by the plan executive 60. The same plan is received by the plan monitor 58 and is employed to determine and maintain the new planning boundary; paragraph 0109, discussing that if there is automatic plan execution, then the corresponding commands are output).

Niinomi is directed towards an operation management device that manages an operation of a plurality of vehicles. Morariu is directed towards a commuter rail dynamic optimizing traffic planning system. Therefore they are deemed to be analogous as they both are directed towards solutions for transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Niinomi with Morariu because the references are analogous art because they are both directed to solutions for transportation systems, which falls within applicant’s field of endeavor (rail transportation system), and because modifying Niinomi to include Morariu’s features for calculating an evaluation index, selecting a timetable change plan with a best evaluation index, and changing the timetable by using the selected timetable change plan, in the manner claimed, would serve the motivation of employing optimization objectives to guide the planning process, in order that the resulting movement plan best satisfies one or more performance criteria (Morariu at paragraph 0014) or in the pursuit of generating multiple solutions and recommending the best solution based on optimization criteria (Morariu at paragraph 0048); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Niinomi-Morariu-Fournier combination teaches calculate an evaluation index, it does not explicitly teaches that the evaluation index relates to a degree of congestion with respect to the one or more timetable change plans based on the predicted demand information. However, Furuya in the analogous art of transportation analysis systems teaches this concept. Furuya teaches:

calculate an evaluation index relating to a degree of congestion with respect to the one or more timetable change plans based on the predicted demand information (paragraph 0061, discussing a timetable expressly showing information on the resultant crowdedness rate...Regarding the displaying of the crowdedness rate estimation result, line thickness may as well be used or differentiation may be achieved with the line type. It is also possible to display the predictable crowdedness rate in text near the lines of the timetable. The use of such a screen would make possible visual recognition of what line section has a higher crowdedness rate, enabling various discoveries to be made regarding the place and time bracket where the density of users is high in managing operation or drafting an operation plan. Or the whole screen may conceivably be manipulated by using an input interface…; paragraph 0074, discussing that the predictable crowdedness rate is a statistically derived predictable value of a likely future change from the crowdedness rate of multiple past days figured out by using extraction of single line use and a crowdedness rate estimating technique on the basis of a large quantity of historical data on IC passenger tickets; paragraph 0094, discussing that by figuring out the average crowdedness rate of the trains displayed and giving display as an overall indicator, it is made possible to macroscopically grasp the efficiency of transportation or the comfort of passengers [i.e. This shows that an evaluation index relating to a degree of congestion with respect to the one or more timetable change plans based on the predicted demand information is determined]. The use of such a screen allows tracking of movements train by train, searching for chronically congested lines, trains, overall viewing of what place many people are waiting and utilizing such findings for policy planning to reduce crowdedness; paragraph 0095, discussing that the screen includes, first, a function to choose timetable data, which constitutes information on train, an altering function for the number of passengers, a function to alter the maximum passenger capacities of trains, and a function to set the train operation state and the congested state of roads. It may also include selective functions for efficient choice of an object desired for viewing on a simulation visualization result screen and the like…; paragraph 0096, discussing that since the user is enabled by the function to choose certain timetable data, which constitute information on train and bus operation, to compare results of calculation based on the timetable data, it is made possible for him or her to formulate a seemingly optimal timetable from the viewpoints of the number of passengers and transit time between stations, the convenience for passengers and the efficiency of transportation; paragraph 0098, discussing that the function to alter the maximum passenger capacities of trains and buses is used for the purpose of altering reference values in calculating the crowdedness rate of each train. For instance, it can predict how crowdedness and the length of waiting time vary when a train differing in transportation capacity is deployed; paragraph 0097).

The Niinomi-Morariu-Fournier combination describes features related to transportation management systems. Furuya is directed towards a transportation analysis system. Therefore they are deemed to be analogous as they both are directed towards solutions for transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Niinomi-Morariu-Fournier combination with Furuya because the references are analogous art because they are both directed to solutions for transportation systems, which falls within applicant’s field of endeavor (rail transportation system), and because modifying the Niinomi-Morariu-Fournier combination to include Furuya’s feature for calculating an evaluation index relating to a degree of congestion with respect to the one or more timetable change plans based on the predicted demand information, in the manner claimed, would serve the motivation of allowing operator of transportation facilities to revise their train service timetables to improve the convenience of users and the efficiency of operation (Furuya at paragraph 0002); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Young et al., Patent No.: US 8,154,227 B2 – describes control of both train direction and speed.
B.	Xu et al., Pub. No.: US 2010/0322516 A1 – describes a congestion level estimation and train presence detection.
C.	Birkelbach et al., Pub. No.: US 2004/0059442 A1 – describes systems and methods for designing, simulating and analyzing transportation systems.
D.	Yao, Xiangming, et al. "Simulation-based dynamic passenger flow assignment modelling for a schedule-based transit network." Discrete Dynamics in Nature and Society 2017 (2017) – describes simulation-based DTA (dynamic traffic assignment) framework and models for a schedule-based rail transit network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683